Citation Nr: 1115038	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for temporomandibular joint dysfunction (TMJ).   


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1998 to August 2002. 
	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

In an August 2007 statement, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the RO.  A hearing was scheduled for April 2010, but the Veteran withdrew her hearing request prior to the hearing.  She has not requested to reschedule the Board hearing.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

The claims file contains a Power of Attorney (POA) executed in May 2002 appointing Disabled American Veterans (DAV) as the Veteran's service representative.  More recently, in May 2006, the Veteran executed a POA appointing an individual as her representative.  The individual identified himself as an accredited service organization representative, but he did not list the service organization to which he was affiliated.  Generally, unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Here, however, DAV has recently submitted statements on the Veteran's behalf in March 2010 and March 2011, which would indicate that they are still representing her.  Thus, it is unclear which organization or individual the Veteran desires to represent her.  Accordingly, no representative is listed on the title page of this decision and further clarification will be sought on this point.

The issue of entitlement to an increased rating for pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.



REMAND

The Board, upon review, finds that further development is necessary in this case.  

First, the Veteran last underwent a VA examination in May 2006 to evaluate the severity of her TMJ.  The Board finds that a remand is necessary to afford her an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her TMJ.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The AMC/RO should also ensure that the VA examination expresses all medical findings in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Second, the Veteran signed a release in February 2006, authorizing VA to obtain records from a private dentist.  The claims file contains a February 2006 statement from this dentist, but not the associated treatment records.  Upon remand, the RO should attempt to obtain the outstanding records from the private dentist.  

Finally, as indicated in the Introduction above, the claims file shows that the Veteran has signed a POA authorizing an individual to represent her.  The claims file also shows, however, that a different service organization has since been actively involved in her appeal.  Accordingly, the Veteran should be sent a letter informing her that regulations of the Department of Veterans Affairs stipulate that only one service organization, attorney or agent may represent her at any one time on the same appeal.  Thereafter, she should clarify her choice of representation.


For these reasons, the case is REMANDED for the following action:

1.  The AMC/RO must send the Veteran a letter informing her that although she signed a POA in favor of an individual, a different service organization has been actively involved in her appeal.  The letter should further notify her that regulations of the Department of Veterans Affairs stipulate that only one service organization, attorney or agent may represent her at any one time on the same appeal.  Therefore, she should be asked in the letter to clarify her choice of representation.

2.  The RO should, after obtaining any necessary authorization, procure and associate with the claims file all outstanding treatment records identified by the Veteran as relevant, to particularly include records from a private dentist she identified in a February 2002 Release (VA Form 21-4142). 

The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran should be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should schedule the Veteran for a VA examination to determine the nature and severity of the TMJ.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, the examiner should provide an assessment of the current nature and severity of the Veteran's TMJ, to include measurements of inter-incisal range and the range of lateral excursion.  In doing so, the examiner is asked fully address the Veteran's own assertions regarding the severity of her symptoms.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

4.  After completing all requested action, in addition to any further notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



